Citation Nr: 1127740	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1974.  He thereafter served with the United States Naval Reserve until 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This is the third time that this claim has come before the Board; in addition to the issue listed above, in its previous decisions, the Board also considered service connection for asbestosis and vertigo.  In April 2009, the Board remanded the Veteran's claims in order that he may be scheduled for a videoconference hearing.  The Veteran and his wife appeared and testified at such a hearing before the undersigned Veterans Law Judge in March 2010, and a transcript from that hearing has been associated with the claims file.  In an April 2010 decision, the Board denied service connection for asbestosis and vertigo, so these claims are no longer before the Board.  The Board also remanded the Veteran's claim for service connection for bilateral hearing loss for further development.  

When the Board remands a claim, it has a duty to ensure compliance with its remand instructions.  For reasons explained in greater detail below, the Board finds substantial compliance with its remand instructions and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  


FINDING OF FACT

The most probative medical evidence of record does not indicate a relationship between the Veteran's current bilateral hearing loss and either his active or Reserve service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1132, 1153, 1154, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's active service; hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Two factors unique to this Veteran complicate this case.  First, as noted above, the Veteran had active service in the Navy followed by service with the Naval Reserves (the second factor - the presumption of soundness - is discussed in greater detail below).  Accordingly, following July 1974, his service is characterized as either active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  With respect to periods of ACDUTRA, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing active duty for training; for periods of INACDUTRA, service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.  Further, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, the Veteran contends that he currently suffers from bilateral hearing loss that is causally related to his active or Reserve service.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from bilateral hearing loss.  The Veteran submitted an October 2006 audiogram from North Florida Otolaryngology Associates.  This audiogram noted that the Veteran's right ear had hearing within normal limits through 2000 Hertz with mild to profound hearing loss above 3000 Hertz.  The Veteran's left ear had hearing within normal limits through 2000 Hertz with moderate to moderate/severe loss from 3000 Hertz to 6000 Hertz.  A June 2010 VA audio examination similarly found that the Veteran suffers from normal to moderately severe hearing loss bilaterally.

The Board further acknowledges that the Veteran would have been exposed to noise during his active and reserve service.  In his March 2010 videoconference hearing, the Veteran spoke of guns firing on his ship.  He also mentioned being exposed to noise while his ship was being repaired in Philadelphia.  The Veteran relayed this same history to the examiner in his June 2010 examination.  The Board finds that the Veteran is competent to speak of his in-service noise exposure, and that the Veteran's testimony is credible.  The Board shall thus concede that the Veteran was exposed to noise during his active service.  

The problem, however, is that there is no medical evidence of a nexus between the Veteran's current disability and either his active or Reserve service.  The examiner specifically considered whether the Veteran's current disability is related to his active or Reserve service, but concluded that he could not form an opinion without resorting to speculation.  The examiner wrote that the Veteran had preexisting high frequency hearing loss before he entered his active service, and that at separation, the Veteran had only the whispered voice test administered.  Further, the first audiogram from the Veteran's period of Reserve service came in 1980, some 6 years after his separation from active service.  The examiner cited a study that concluded that if documentation of hearing levels at the time of separation is missing, then it is difficult to determine whether hearing loss later in life is the result of in-service noise exposure.  Further, the examiner noted that the Veteran's current disability may be the progression of his preexisting hearing loss or the result of the natural aging process.  For these reasons, he concluded that he could not form an opinion without resorting to mere speculation.  

The Court of Appeals for Veterans Claims (Court) recently offered guidance on speculative medical opinions in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90. Here, the Board finds that the examiner more than adequately explained why he could not form an opinion, satisfying the requirements of Jones.  

There is no other medical evidence in the claims file that related the Veteran's hearing loss to his active or Reserve service.  The Veteran has argued that his hearing loss is related both to his active and Reserve service.  The Board recognizes the sincerity of the argument advanced by the Veteran that his hearing loss is service related.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Hearing loss, however, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  To the extent that the Veteran speaks to the diagnosis and causation of his bilateral hearing loss, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu, 2 Vet. App. at 494-95.

The second aforementioned factor complicating this case is whether the Veteran was in sound condition when he entered active service.  Pursuant to VA law and regulation, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03(July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

In a precedential opinion, the VA General Counsel held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

In the June 2010 VA examination, the examiner noted that the Veteran's enlistment examination "revealed preexisting high frequency hearing loss," meaning that there is "objective evidence that [the] onset of hearing loss was prior to service and not during active service."  A review of the audiogram from the Veteran's enlistment examination reveals that the Veteran had a decibel loss of 20 in the right ear and 25 in the left at 500 Hertz, 30 in the right ear and 35 in the left at 4000 Hertz, and 40 in the right ear and 45 in the left at 6000 Hertz.  

The results of this examination do show that the Veteran had some degree of hearing loss, but they do not show that the Veteran's hearing loss was a disability for VA purposes.  Compare Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("[T]he threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.") with 38 C.F.R. § 3.385 (providing that for VA purposes, impaired hearing is considered to be a disability when any frequency between 500 and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three frequencies between 500 and 4000 is 26 or greater).  The only thresholds over 40 decibels were at 6000 Hertz, a frequency not used by VA in evaluating hearing loss.  There is thus not clear and unmistakable evidence that the Veteran suffered from a hearing disability for VA purposes before his active service.  Therefore, he is presumed sound at service entrance, and a presumption of soundness inquiry is unnecessary.  

In summary, the Board finds that there is no medical evidence of a nexus between the Veteran's current bilateral hearing loss and his active or Reserve service.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1132, 1153, 1154, 5103, 5103A, 5107(b), 7104; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was sent updated notice following the promulgation of that case, and his claim was thereafter readjudicated.  Further, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  The Veteran and his wife also offered testimony in a videoconference hearing.  

As noted above, the Board remanded this case twice for further development.  First, in April 2009, the Board remanded the Veteran's case in order that he may be scheduled for a videoconference hearing.  Next, in April 2010, the Board remanded the claim currently on appeal in order that the Veteran undergo a VA examination.  

The Board notes that each of these directives was accomplished.  The Veteran was scheduled for and provided testimony at a March 2010 videoconference hearing.  The Veteran also was scheduled for and attended a June 2010 VA audio examination.  

As each remand directive was accomplished, the Board finds substantial compliance with its remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


